DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on October 13, 2022 is acknowledged.  The traversal is on the ground(s) that the office has not met its burden of proof to establish the alleged species are mutually exclusive and/or there is an existence of a serious burden and/or examination burden.  This is found persuasive. The restriction requirement submitted on August 15, 2022 has been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,485,621. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards an instrument sterile drape comprising a plastic sheet and a pouch sealed to a first opening that is further shaped to fit in a carriage that includes an actuator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orban, III (US 2008/0140088) in view of Dachs, II et al. (US 2016/0367328).


1. An instrument sterile drape (e.g., element 70/ 400) comprising: a plastic sheet (e.g., via the disclosed drape package 400 and/or material configured to effective shield and that is flexible); a pouch (e.g., element 402) sealed to a first opening in the plastic sheet, the pouch shaped to fit around a carriage that includes actuators (e.g., see Figs 3A & 11A) (e.g., [0067]-[0068], [0087]-[0088], [0093] & [0098]); 
	Orban, III discloses the claimed invention having the instrument sterile drape comprising a plastic sheet and a pouch sealed to a first opening in the plastic sheet except wherein said sterile drape further includes a stiffener coupled to the pouch.  Dachs, II et al. teaches that it is known to use an instrument sterile drape including a plastic sheet and a coupling-instrument sterile adapter (ISA) wherein said pouch further includes a stiffener (e.g., element 800) that provides an inelastic area that corresponds to the portion of the pouch that is retained between the plates of the ISA {e.g., [0047]-[0050] & (Fig 8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sterile drape as taught by Orban, III with the use of the pouch comprising the stiffener as taught by Dachs, II et al. since such a modification would provide the predictable results pertaining to effectively providing an inelastic area portion of a pouch-like structure {e.g., Dach, II [0047]-[0050] & (Fig 8)}.  

2. The instrument sterile drape of claim 1 wherein: the plastic sheet is a single layer of thermoplastic polyurethane about 100 micrometers (0.004 inch) thick in the form of a tube; and the plastic sheet includes a lubricant [e.g., Dachs, 0038].


3. The instrument sterile drape of claim 1 wherein the pouch is shaped to provide a loose form fit around the carriage (e.g., Orban, see Figs 3A & 11A).

4. The instrument sterile drape of claim 1 wherein the pouch is made from a polyurethane [e.g., Orban, 0093].

5. The instrument sterile drape of claim 1 wherein the stiffener is cut from a sheet that includes a layer of thermoplastic urethane (TPU) and a layer of polyethylene terephthalate glycol-modified (PETG) [e.g., Dachs, 0047].

6. The instrument sterile drape of claim 1 further comprising an instrument sterile adapter (ISA) (e.g., element 406) coupled to the second opening in the pouch, the ISA including a bottom plate located on a first side of the pouch and a top plate (e.g., element 306) located on an opposing second side of the pouch and Joined to the bottom plate {e.g., Orban, [0083]-[0084], [0088], [0098]-[0101] & (Fig 11b & Figs 17A)}.

7. The instrument sterile drape of claim 6 wherein the top plate is joined to the bottom plate by passing pins between the top and bottom plates and through the pouch and the stiffener (Orban, [0098]-[0101]) & (Dachs, [0050]-[0053]).


8. The instrument sterile drape of claim 6 wherein: the bottom plate includes a pocket with a third opening in a first surface of the bottom plate furthest from the top plate, the top plate includes a fourth opening in a second surface of the top plate furthest from the bottom plate; and the ISA further includes a presence pin loosely retained in the pocket, a portion of the presence pin extending through the fourth opening {e.g., Orban, [0098]-[0101] & (Fig 17AB)} & (Dachs, [0050]-[0053])}.

9. The instrument sterile drape of claim 8 wherein at least a portion of the pocket is housed within a protrusion that extends from the first surface of the bottom plate {e.g., Orban, [0098]-[0101] & (Fig 17AB) & (Dachs, [0050]-[0053])}.

10. The instrument sterile drape of claim 9 wherein the protrusion is a cylindrical protrusion and an end of the cylindrical protrusion furthest from the first surface is chamfered {e.g., Orban [0098]-[0101] & (Fig 17AB) & (Dachs, [0050]-[0053])} 

11. The instrument sterile drape of claim 6 wherein: the bottom plate includes a mounting surface that provides a first datum plane for mounting the ISA on a carriage that includes actuators and a plurality of landing pads (e.g., via the disclosed ISA contacts 10) that extend through the top plate to provide a second datum plane (e.g., created via the disclosed adaptor receiver portion 500 of a manipulator 204) for a surgical instrument coupled to the ISA such that a distance between the carriage and the surgical instrument is controlled only by the bottom plate {e.g., Orban [0098]-[0101] & (Fig 17AB) & (Dachs, [0050]-[0053])} 


12. The instrument sterile drape of claim 11 wherein the plurality of landing pads and the mounting surface are opposing parallel surfaces on the bottom plate (e.g., Orban, see Fig 17AB).

13.  A method for assembling an instrument sterile drape, the method comprising: creating a first opening in a plastic sheet; forming a pouch to fit around a carriage that includes actuators, the pouch including a first opening to receive the carriage and a second opening; sealing the first opening of the pouch to the first opening in the plastic sheet {e.g., Orban [0098]-[0101] & (Fig 17AB)}; and joining a stiffener to the pouch around the second opening in the pouch to provide an area that is less elastic than the remainder of the pouch {e.g., Dach, II [0047]-[0050] & (Fig 8)}.  

14. The method of claim 13 wherein the plastic sheet is a single layer of thermoplastic polyurethane about 100 micrometers (0.004 inch) thick in the form of a tube and the plastic sheet includes a lubricant [e.g., Dachs, 0038].

15. The method of claim 13 wherein the pouch is formed to provide a loose form fit around the carriage (e.g., Orban see Figs 3A & 11A).


17. The method of claim 13 further comprising: placing a bottom plate of an instrument sterile adapter (ISA) over the second opening on a first side of the pouch; placing a top plate of the ISA over the second opening on a second side of the pouch opposite the first side; and joining the bottom plate and the top plate to couple the ISA to the pouch {e.g., Orban [0083]-[0084], [0088], [0098]-[0101] & (Fig 11b & Figs 17A)}.


18. The method of claim 17 wherein the top plate is joined to the bottom plate by passing pins between the top and bottom plates and through the pouch and the stiffener {e.g., Dach, II [0047]-[0050] & (Fig 8)}.  

19. The method of claim 17 further comprising applying an adhesive to the stiffener to retain the pouch between the top and bottom plates {e.g., Orban, [0098]-[0101] & (Fig 17AB) & (Dachs, [0050]-[0053])}.

20. The method of claim 13 further comprising: joining a bottom plate of an instrument sterile adapter (ISA) to a top plate located on an opposite side of the second opening of the pouch; the bottom plate including a mounting surface that provides a first datum plane for mounting the ISA on a carriage that includes actuators: and extending a plurality of landing pads that are included in the bottom plate
through the pouch and the top plate to provide a second datum plane for a surgical instrument coupled to the ISA such that a distance between the carriage and the surgical instrument is controlled only by the bottom plate {e.g., Orban, [0098]-[0101] & (Fig 17AB) & (Dachs, [0050]-[0053])}.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792